

117 SRES 199 ATS: Condemning the horrific shootings in Atlanta, Georgia, on March 16, 2021, and reaffirming the commitment of the Senate to combating hate, bigotry, and violence against the Asian American and Pacific Islander community.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 199IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Warnock (for himself, Mr. Grassley, Ms. Duckworth, Mr. Markey, Mr. Blumenthal, Mr. Casey, Mr. Wyden, Mr. Carper, Ms. Hirono, Mr. Whitehouse, Mr. Schatz, Mr. Durbin, Mr. Reed, Mr. Sanders, Mr. Kaine, Mrs. Feinstein, Ms. Cantwell, Mr. Murphy, Mr. Brown, Mr. Padilla, Mrs. Murray, Ms. Hassan, Mr. Coons, Mr. Menendez, Ms. Cortez Masto, Ms. Baldwin, Ms. Klobuchar, Ms. Warren, Ms. Rosen, Mr. Merkley, Mrs. Shaheen, Mr. Ossoff, Ms. Smith, Mr. Cardin, and Mr. Booker) submitted the following resolution; which was considered and agreed toRESOLUTIONCondemning the horrific shootings in Atlanta, Georgia, on March 16, 2021, and reaffirming the commitment of the Senate to combating hate, bigotry, and violence against the Asian American and Pacific Islander community.Whereas, on March 16, 2021, a shooter murdered 8 people and injured 1 in the Atlanta, Georgia region in 3 separate shootings that took place at Asian American-owned spas;Whereas the people of the United States mourn the 8 innocent lives lost—7 of whom were women, 6 of whom were women of Asian descent, and several of whom were immigrants;Whereas the victims included Xiaojie Emily Tan, Daoyou Feng, Delaina Ashley Yaun González, Paul Andre Michels, Yong Ae Yue, Soon Chung Julie Park, Hyun Jung Grant, and Suncha Kim;Whereas 49-year-old Xiaojie Emily Tan, a hardworking mother and the owner of one of the spas, was a dedicated and caring business owner who is survived by her daughter and husband;Whereas 44-year-old Daoyou Feng was an employee who recently began working at one of the spas;Whereas 33-year-old Delaina Ashley Yaun González, a newlywed and mother of 2, was at one of the spas to receive a couple’s massage with her husband when her life was cut short;Whereas 54-year-old Paul Andre Michels was a caring husband and United States Army veteran who did maintenance work for one of the spas and is survived by his wife;Whereas 63-year-old Yong Ae Yue was a mother of 2 sons who was known for her kindness and generosity and her love of her pet Shih Tzu;Whereas 74-year-old Soon Chung Julie Park was a mother and grandmother who helped manage one of the spas and helped to prepare meals for the employees;Whereas 51-year-old Hyun Jung Grant was a former elementary school teacher and hardworking single mother who dedicated her life to raising her 2 sons;Whereas 69-year-old Suncha Kim was a wife, mother, and grandmother who enjoyed line dancing and had been married for more than 50 years;Whereas the Georgia shootings came in the midst of an alarming surge in anti-Asian hate crimes and incidents that have caused many Asian Americans across the United States to feel fearful and unsafe;Whereas the use of anti-Asian terminology and rhetoric, whether related to the COVID–19 pandemic or not, is completely unacceptable and should be condemned by all people of the United States;Whereas, in 2020, anti-Asian hate crimes increased by nearly 150 percent in major cities throughout the United States;Whereas, according to a recent report by Stop AAPI Hate, there were nearly 3,800 reported cases of anti-Asian discrimination related to COVID–19 between March 19, 2020 and February 28, 2021;Whereas 68 percent of reported incidents of anti-Asian hate targeted Asian American women, a population that has been historically marginalized, sexualized, and fetishized;Whereas, on March 19, 2021, President Joe Biden and Vice President Kamala Harris met with Asian American leaders in Georgia and reaffirmed their strong commitment to condemning and combating racism, xenophobia, and violence targeting the Asian American community; andWhereas the people of the United States will always remember the victims of these shootings and stand in solidarity with those affected by this senseless tragedy: Now, therefore, be itThat the Senate—(1)condemns the heinous and inexcusable acts of gun violence that led to the tragic loss of 8 lives in Georgia on March 16, 2021;(2)condemns any racism and sexism in the choice of the shooter to target Asian American-owned businesses and murder 6 women of Asian descent;(3)honors the memory of the victims, offers heartfelt condolences to the families of the victims, and recognizes that the healing process will be long and difficult for the Asian American and Pacific Islander community and all communities impacted by this tragedy; and(4)reaffirms the commitment of the United States Federal Government to combating hate, bigotry, and violence against Asian Americans and Pacific Islanders and to prevent tragedies like this from ever happening again. 